 1   `
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   ANTHONY ARTHUR BUSH,                                   Case No.: 19cv1508-CAB-NLS
10                                        Petitioner,
                                                            ORDER DENYING MOTION TO
11   v.                                                     VACATE SUMMARY DISMISSAL
                                                            [Doc. No. 8]
12   ROBERT NEUSCHMID,
13                                   Respondent.
14
15         On August 9, 2019, Petitioner Anthony Arthur Bush, a state prisoner proceeding
16   pro se, filed a Petition for Writ of Habeas Corpus pursuant to 28 US.C. §2254
17   (“Petition”). [Doc. No. 1.] On September 16, 2019, this Court issued a summary
18   dismissal of the Petition pursuant to 28 U.S.C. §2244(b)(3)(A) on the grounds that
19   Petitioner had already filed a previous petition regarding the same (September 1995) state
20   court conviction and had not received permission from the Ninth Circuit Court of
21   Appeals to file a successive petition. [Doc. No. 2.] On October 30, 2019, Petitioner filed
22   a notice of appeal with the Ninth Circuit Court of Appeals. [Doc. No. 3.] On November
23   19, 2019, Petitioner filed a motion to vacate summary dismissal pursuant to Rule 60(a),
24   (b)(1), (3) and (4). [Doc. No. 8.]
25         A. Legal Standard.
26         Rule 60 provides for extraordinary relief and may be invoked only upon a showing
27   of “exceptional circumstances.” Engleson v. Burlington N.R. Co., 972 F.2d 1038, 1044
28   (9th Cir. 1994). The Rule identifies six permissible grounds for relief from a final

                                                        1
                                                                                 19cv1508-CAB-NLS
 1   judgment, order, or proceeding, namely: “(1) mistake, inadvertence, surprise, or
 2   excusable neglect; (2) newly discovered evidence that, with reasonable diligence, could
 3   not have been discovered in time to move for a new trial under Rule 59(b); (3) fraud by
 4   the adverse party; (4) the judgment is void; (5) the judgment has been satisfied; (6) and
 5   other reason justifying relief.” Fed. R. Civ. P. 60(b). Further, the Rule provides that a
 6   motion brought under it “must be made within a reasonable time – and for reasons (1),
 7   (2), and (3) no more than a year after the entry of judgment or order of the date of the
 8   proceeding.” Fed. R. Civ. P. 60(c).
 9         B. Discussion.
10         Here, Petitioner does not present grounds under Rule 60. Rather, he argues that the
11   state court judgment of conviction is incorrect, he has asked the state court to correct the
12   error, and the state court has refused to do so. [Doc. No. 8 at 1.] Nevertheless, Petitioner
13   continues to seek review in this court of the same state court judgment that was the
14   subject of his previous petition. As a result, this is a successive petition, and Petitioner
15   must obtain permission from the Ninth Circuit Court of Appeals to file a successive
16   petition. See 28 U.S.C. §2244(b)(3)(A); see also Burton v. Stewart, 549 U.S. 147, 153
17   (2007).
18         C. Conclusion.
19         For the reasons set forth above, the motion to vacate summary dismissal is
20   DENIED.
21         IT IS SO ORDERED.
22   Dated: December 5, 2019
23
24
25
26
27
28

                                                    2
                                                                                    19cv1508-CAB-NLS
